DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachable card comprises a piece of material folded into a bi-fold or trifold configuration recited in claims 14 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (Albrecht), US Patent 8091781.
Regarding claim 1, Albrecht teaches a transaction product with card and sticker comprising: an advertising article 72 comprising a first side 74 and at least a second side 76, a detachable card 10 (transaction product 10 includes a transaction card 12 and a transaction sticker 14) that is removably attached to the first side 74 of the advertising article 72, and a transparent label 110 that covers a front face of the detachable card 10 and connects to the advertising article 72. (See column 6, lines 5-12, column 7, lines 57-64 and column 8, lines 8-12).

    PNG
    media_image1.png
    586
    486
    media_image1.png
    Greyscale

Regarding claim 2, Albrecht teaches the detachable card 10 is attached to the first side 74 of the advertising article 72 within a pocket formed between a rear side of the transparent label 110 and the first side 74 of the advertising article 72.
Regarding claim 3, Albrecht teaches the advertising article 72, the detachable card 10, or both comprises printed matter 32, 40, 84, 96, 88 and 94.
Regarding claim 4, Albrecht teaches a rear face 22 of the detachable card 10/12 comprises concealed printed matter 25, 26, 28 that is viewable when the detachable card 10/12 is detached from the advertising article 72.
Regarding claim 5, Albrecht teaches concealed printed matter printed 25, 26, 28 on the rear face 22 of the detachable card 10/12 comprises a code. The examiner contends the code for obtaining a discount off a purchase price of goods or services or 
Regarding claim 6, Albrecht teaches the advertising article 72 comprises a flyer.
Regarding claim 7, Albrecht teaches the advertising article 72 comprises a folder and/or a package envelope.
Regarding claims 8 and 10, Albrecht teaches the “transaction card 10/12 is similarly sized to or sized slightly smaller than an identification card, a credit card, or other card sized to fit in a wallet of a card bearer (i.e. is wallet sized)”. (See column 3, lines 1-5). The examiner takes OFFICIA NOTICE that a standard credit card comprises a length of about 85.60 mm and a height of about 53.98 mm. 
Regarding claim 11, Albrecht teaches the transparent label 110 comprises a plastic film or a laminate that is attachable over the detachable card and onto the first side of the advertising article. (See column 8, lines 8-30).
Regarding claim 12, Albrecht teaches the transparent label 110 is clear or colored. (See column 8, lines 8-30).
Regarding claim 13, Albrecht teaches the transparent label 110 is sized to cover the detachable card 10/12 with sufficient additional material to overlap outer edges of the detachable card 10/12 so as to allow attachment of the transparent label 110 to the advertising article 72 around the outer edges of the detachable card 10/12.
Regarding claim 15, Albrecht teaches adhesive that is used to attach the detachable card to the first side of the advertising article, and wherein the adhesive is present on the rear face of the transparent label, on the first side of the advertising article but not on the transparent label, or on both the rear face of the transparent label 
Regarding claim 16, Albrecht teaches a transaction product with card and sticker comprising: an advertising article 72 comprising a first side 74 and at least a second side 76; a detachable card 10/12 that is removably attached to the first side 74 of the advertising article 72; a transparent label 110 that covers a front face 20 of the detachable card 10/12 and connects to the advertising article 72; and a code 26 and 28 printed on the detachable card, wherein the code is concealed when the detachable card 10/12 is attached to the advertising article 72 and is viewable upon detachment of the detachable card from the advertising article.
Regarding claim 17, Albrecht teaches the code 26 and 28 is printed on a rear face 22 of the detachable card or inside the detachable card.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman, US Patent 20050172530.
Regarding claim 1, Huffman teaches a fold-out brochure for a plant tag comprising: an advertising article 14 comprising a first side 15 and at least a second side 16, a detachable card 20 (fold-out brochure) that is removably attached to the first side 15 of the advertising article 14 (¶0015), and a transparent label 30 that covers a front face of the detachable card 20 and connects to the advertising article 14.

    PNG
    media_image2.png
    482
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    641
    media_image3.png
    Greyscale

Regarding claim 2, Huffman teaches the detachable card 20 is attached to the first side 15 of the advertising article 14 within a pocket formed between a rear side of the transparent label 20 and the first side 15 of the advertising article 14. (See figure 4).
Regarding claim 3, Huffman teaches the advertising article 14, the detachable card 20, or both comprises printed matter.
Regarding claim 6, Huffman teaches the advertising article 14 comprises a flyer.
Regarding claim 11, Huffman t teaches the transparent label 30 comprises a plastic film or a laminate that is attachable over the detachable card 20 and onto the first side 15 of the advertising article 14.

Regarding claim 13, Huffman teaches the transparent label 30 is sized to cover the detachable card 20 with sufficient additional material to overlap outer edges of the detachable card 20 so as to allow attachment of the transparent label 30 to the advertising article 14 around the outer edges of the detachable card 20.
Regarding claim 14, Huffman teaches the detachable card 20 comprises a piece of material folded into a bi-fold or trifold configuration (figure 2) that is openable after detachment of the detachable card from the advertising article.
Regarding claim 15, Huffman teaches adhesive that is used to attach the detachable card 20 to the first side 15 of the advertising article 14, and wherein the adhesive is present on the rear face of the transparent label 30 or on both the rear face of the transparent label 30 and the first side of the advertising article 14. 
Regarding claim 18, Huffman teaches a method of using a fold-out brochure for a plant tag that induces a consumer to view, read, or examine an advertisement, the method comprising the steps of: (a) providing an advertising piece 10 comprising: an advertising article 14 comprising a first side 15 and at least a second side 16, a detachable card 20 that is removably attached to the first side 15 of the advertising article 14, and a transparent label 30 that covers a front face of the detachable card 20 and connects to the advertising article 14; (b) delivering the advertising piece 10 to a consumer; (c) removing the transparent label 30 from the advertising article 14 to uncover the detachable card 20; and (d) detaching the detachable card 20 from the 
Regarding claim 19, Huffman teaches the concealed printed matter is printed on the inside the detachable card 20.
Regarding claim 20, Huffman teaches the detachable card 20 comprises a piece of material folded into a bi-fold or trifold configuration (See figures 2-4); and wherein the method further comprises the step of: (e) unfolding the detachable card 20 after its detachment from the advertising article for viewing of the concealed printed matter (¶0015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (Albrecht), US Patent 8091781.
Albrecht does not teach the card having a length of about 85.60 mm, a height of about 53.98 mm length and rounded corners. However, Albrecht does teach the transaction card 12 being substantially rectangular in shape and/or may include other shapes extending from one or more sides of the substantially rectangular shape. (See column 3, lines 1-9). Albrecht also teaches the transaction card 12 is similarly sized to 
The examiner takes OFFICIA NOTICE a credit card format specifies a size of 85.60 by 53.98 millimeters (3 3⁄8 in × 2 1⁄8 in) and rounded corners with a radius of 2.88–3.48 mm (about ​1⁄8 in). Since the applicant does not teach that having the transaction card comprising rectangular in shape and comprises rounded corners, wherein each rounded corner comprises a radius of about 2.88 mm to about 3.48 mm solves any stated problem or is for any particular purpose, it appears that constructing the card comprising any suitable shape as taught by Albrecht would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the card taught by Albrecht with rounded corners comprises a radius of about 2.88 mm to about 3.48 mm the size to provide a card which conforms to the size and shape of a conventional credit or transaction card so as to be easily stored in a conventional wallet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631